UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 28, 2010 FRONTIER OIL CORPORATION (Exact name of registrant as specified in its charter) Wyoming 1-7627 74-1895085 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 10000 Memorial Drive, Suite 600 Houston, Texas 77024-3411 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(713) 688-9600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On July 28, 2010, Frontier Oil Corporation reported a fire in the crude unit at the Cheyenne Refinery.The fire was extinguished within approximately one hour by refinery and city fire personnel.There were no injuries.The cause of the fire and extent of the damage is currently being assessed with preliminary estimates indicating the crude unit outage will be approximately two weeks. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01. Financial Statements and Exhibits Exhibit Number Description Press release issued by Frontier Oil Corporation on July 28, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FRONTIER OIL CORPORATION By: /s/ Doug S. Aron Doug S. Aron Executive Vice President - Chief Financial Officer Date: July 29, 2010
